         Case 3:20-cv-01520-RDM Document 10 Filed 03/01/21 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER ALSOP,

                  Plaintiff
        V.                                                 3:20-CV-1520
                                                           (JUDGE MARIANI)
WARREN D.K. WHITE, et al.,

                  Defendants

                                              ORDER

        AND NOW, THIS            J 4 :AY OF MARCH, 2021, upon review of Magistrate

Judge Saporito's Report and Recommendation (''R&R") (Doc. 9) for clear error or manifest

injustice, IT IS HEREBY ORDERED THAT:

      1. The R&R (Doc. 9) is ADOPTED for the reasons stated therein.

      2. Plaintiff's action is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ.

             P. 4(m) and for failure to comply with the Court's Orders and for failure to

             prosecute this action. 1

      3. The Clerk of Court is directed to CLOSE this action.




        1 Plaintiff's
                   failure to file any documents in this action since September, 2020, including filing a
response to Magistrate Judge Saporito's show cause order (Doc. 8) or objections to the R&R (Doc. 9)
supports the conclusion that Plaintiff has failed to prosecute and has abandoned this action.
